Reversed and Remanded; Opinion Filed March 26, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00808-CV

    CHRIS MASSENBURG AND JONATHAN LAWTON, Appellants
                           V.
  LAKE POINT ADVISORY GROUP, LLC AND LAKE POINT WEALTH
                MANAGEMENT, LLC, Appellees

                On Appeal from the 439th Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-19-0935

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Nowell
                             Opinion by Justice Nowell
      This is an interlocutory appeal from a temporary injunction. Appellants

contend the injunction fails to comply with the mandatory requirements of Rule 683

and is void. See TEX. R. CIV. P. 683. Appellees argue this complaint was waived

because appellants failed to present it to the trial court. We agree with appellants that

the injunction is void. Accordingly, we reverse the trial court’s order, dissolve the

temporary injunction and remand to the trial court for further proceedings.
                                     Background

      Appellees Lake Point Advisory Group, LLC and Lake Point Wealth

Management, LLC (Lake Point) sued appellants, two former employees, alleging

they breached several covenants in their employment and confidentiality agreements

after leaving employment. Lake Point requested a temporary injunction to enjoin

appellants from engaging in a competing business within the area defined in the

employment agreements, disclosing confidential information, and soliciting clients

and other employees to leave Lake Point. After a hearing, the trial court signed a

temporary injunction granting that relief. The injunction recites that the parties and

their attorneys appeared for the hearing and enjoins appellants from taking several

specified actions. The injunction sets a bond requirement and sets the case for trial

on March 31, 2020. Appellants filed notices of accelerated appeal within twenty days

of the temporary injunction. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4)

(permitting interlocutory appeal of order granting or denying temporary injunction).

                                     Discussion

      In relevant part, Rule 683 provides every order granting a temporary

injunction shall set forth the reasons for its issuance in specific terms. TEX. R. CIV.

P. 683. The procedural requirements of Rule 683 are mandatory and must be strictly

followed. InterFirst Bank San Felipe, N.A. v. Paz Constr. Co., 715 S.W.2d 640, 641

(Tex. 1986) (per curiam). A temporary injunction that fails to comply with those

requirements “is subject to being declared void and dissolved.” Id.; Reiss v. Hanson,

                                         –2–
No. 05-18-00923-CV, 2019 WL 1760360, at *2 (Tex. App.—Dallas Apr. 22, 2019,

no pet.) (mem. op.); Indep. Capital Mgmt., L.L.C. v. Collins, 261 S.W.3d 792, 795

(Tex. App.—Dallas 2008, no pet.). A trial court abuses its discretion by not

dissolving a temporary injunction order that does not comply with the requirements

of Rule 683. IPSecure, Inc. v. Carrales, No. 04-16-00005-CV, 2016 WL 3342108,

at *2 (Tex. App.—San Antonio 2016, no pet.) (mem. op.).

        The temporary injunction before us does not state the reasons for its issuance

in specific terms as required by Rule 683. See TEX. R. CIV. P. 683. Therefore, the

temporary injunction is void and must be dissolved. See InterFirst Bank, 715 S.W.2d

at 641; Indep. Capital Mgmt., 261 S.W.3d at 795.

        In reaching this conclusion, we necessarily reject Lake Point’s argument that

appellants waived their complaint by failing to raise it in the trial court.1 Long-

standing precedent of this Court and the supreme court establishes that the

requirements of Rule 683 are mandatory and a temporary injunction that fails to

comply with those requirements is void and must be dissolved. See InterFirst, 715
S.W.2d at 641; Reiss, 2019 WL 1760360, at *2; Indep. Capital Mgmt., 261 S.W.3d

at 795. Specifically, this and other Courts have held that a temporary injunction order




    1
       Lake Point relies on Texas Tech University Health Sciences Center v. Rao, 105 S.W.3d 763, 767–68
(Tex. App.—Amarillo 2003, pet. dism’d) and Emerson v. Fires Out, Inc., 735 S.W.2d 492 (Tex. App.—
Austin 1987, no writ) for this minority position. See also Hoist Liftruck Mfg., Inc. v. Carruth-Doggett, Inc.,
485 S.W.3d 120, 124–25 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (Frost, J., concurring) (discussing
split of authority among courts of appeal and arguing for a preservation requirement).
                                                    –3–
that fails to comply with Rule 683 is void and for this reason a party cannot waive

the error by agreeing to the form or substance of the order. See Indep. Capital Mgmt.,
261 S.W.3d at 795 n.1; Conlin v. Haun, 419 S.W.3d 682, 686–87 (Tex. App.—

Houston [1st Dist.] 2013, no pet.) (citing In re Garza, 126 S.W.3d 268, 271 (Tex.

App.—San Antonio 2003, no pet.)); Big D Properties, Inc. v. Foster, 2 S.W.3d 21,

23 (Tex. App.—Fort Worth 1999, no pet.) (holding Rule 683’s requirements may

not be waived). Further, this Court can declare a temporary judgment void even if

the parties have not raised the issue. See City of Sherman v. Eiras, 157 S.W.3d 931,

931 (Tex. App.—Dallas 2005, no pet.); Univ. Interscholastic League v. Torres, 616
S.W.2d 355, 358 (Tex. Civ. App.—San Antonio 1981, no writ).

       Despite the clear declaration in InterFirst that the temporary injunction before

the court was void, Lake Point argues Qwest Communications Corp. v. AT&T Corp.,

24 S.W.3d 334, 337 (Tex. 2000) (per curiam) holds the requirements of Rule 683

are procedural and such procedural defects are subject to waiver, citing Roccaforte

v. Jefferson Cty., 341 S.W.3d 919, 923 (Tex. 2011).2

       We disagree that Qwest mandates a preservation requirement in this case. The

issue in Qwest was not whether a temporary injunction was void, but whether the

order was a temporary injunction subject to interlocutory appeal. Qwest, 24 S.W.3d
2
     Lake Point also cites our decision in Bayoud v. Bayoud, 797 S.W.2d 304, 312 (Tex. App.—Dallas
1990, writ denied). Bayoud is distinguishable for the reasons explained in Reiss v. Hanson, No. 05-18-
00923-CV, 2019 WL 1760360, at *3 (Tex. App.—Dallas Apr. 22, 2019, no pet.).
                                                –4–
at 334. But, contrary to Lake Point’s assertions, the court reaffirmed that a temporary

injunction that fails to comply with Rule 683 is void, not that it is merely voidable.
Id. at 337. The court stated that while the procedural defects may render the order

“void,” they did not change the character of the order as a temporary injunction

subject to interlocutory appeal. Id. The court did not indicate the procedural

requirements rendered the order voidable; it said those requirements may render it

void. Id. Thus, the opinion in Qwest supports the position that orders failing to

comply with Rule 683 are void rather than voidable.

      Roccaforte stands for the unremarkable—and inapplicable—proposition that

a final judgment rendered during a stay required for an interlocutory appeal is

voidable, not void. Roccaforte, 341 S.W.3d at 923–24. But the supreme court has

never overruled its holding in InterFirst that a temporary injunction failing to

comply with Rule 683 is void. InterFirst, 715 S.W.2d at 641. And, more recently

than Qwest, the supreme court cited InterFirst as authority for concluding that

temporary restraining orders that failed to comply with the similar requirements of

Rules 680 and 684 “are void.” In re Office of Att’y Gen., 257 S.W.3d 695, 697 (Tex.

2008) (orig. proceeding) (per curiam). If such orders were merely voidable, it would

be illogical for the supreme court to declare them void. See InterFirst, 715 S.W.2d

at 641 (declaring temporary injunction void for failure to comply with Rule 683); In

re Office of Att’y. Gen., 257 S.W.3d at 697 (declaring temporary restraining orders

void for failure to comply with Rules 680 and 684).
                                         –5–
                                     Conclusion

      Because the temporary injunction does not comply with the mandatory

requirements of Rule 683, it is void. We reverse the trial court’s temporary

injunction, dissolve the temporary injunction, and remand this case to the trial court

for further proceedings.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE

190808F.P05




                                         –6–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

CHRIS MASSENBURG AND                        On Appeal from the 439th Judicial
JONATHAN LAWTON, Appellants                 District Court, Rockwall County,
                                            Texas
No. 05-19-00808-CV         V.               Trial Court Cause No. 1-19-0935.
                                            Opinion delivered by Justice Nowell.
LAKE POINT ADVISORY GROUP,                  Justices Myers and Osborne
LLC AND LAKE POINT WEALTH                   participating.
MANAGEMENT, LLC, Appellees

      In accordance with this Court’s opinion of this date, the June 17, 2019
temporary injunction of the trial court is REVERSED, the temporary injunction is
DISSOLVED, and this cause is REMANDED to the trial court for further
proceedings.

      It is ORDERED that appellants Chris Massenburg and Jonathan Lawton
recover their costs of this appeal from appellees Lake Point Advisory Group, LLC
and Lake Point Wealth Management, LLC.


Judgment entered this 26th day of March, 2020.




                                      –7–